Exhibit 10.4.1

AMENDMENT AND TERMINATION OF AGREEMENT

Reference is made to the agreement entered into as of November 16, 1994, by and
between THE FAUQUIER BANK, a Virginia banking corporation (the Bank), and C.
HUNTON TIFFANY (the Executive) and amended June 13, 1997 (as amended, the
Agreement).

WHEREAS, the Bank and the Executive entered into the Agreement, which provided
for compensation and other benefits to the Executive in certain events;

WHEREAS, the Executive retired from full-time employment with the Bank effective
May 31, 2004, but is continuing to provide services to the Bank as a “working”
Chairman of the Board of Directors of the Bank and its parent, Fauquier
Bankshares, Inc.; and

WHEREAS, the parties are agreed that it was not the intention of the parties for
the Agreement to continue to be effective after the Executive’s retirement from
full-time employment with the Bank and the parties now desire to amend and
terminate the Agreement in accordance with this intention;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree that effective as of this 21st day of April, 2005, the
Agreement is terminated and of no further force or effect, and neither party
will have any further obligations thereunder.

IN WITNESS WHEREOF, this Amendment and Termination of Agreement has been duly
executed.

THE FAUQUIER BANK:

/s/ Randy K. Ferrell



      By: Randy K. Ferrell

EXECUTIVE:

/s/ C. Hunton Tiffany



  C.   Hunton Tiffany

